The indictment was in Code form and charged a burglary of a dwelling, or shop, store, warehouse, or other building of E.H. Baker, in which goods, merchandise, or clothing, things of value, were kept for sale, use, or deposit. The evidence for the state was that defendant broke and entered a storehouse of E.H. Baker, but there was no evidence that "things of value, were kept for sale, use, or deposit." The judgment in this case is reversed, on authority of Gilmore v. State, 99 Ala. 154, 13 So. 536; Porter v. State, 17 Ala. App. 550, 86 So. 143; Ashmon v. State,9 Ala. App. 29, 63 So. 754.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.